Name: Regulation No 163/67/EEC of the Commission of 26 June 1967 on fixing the additional amount for imports of poultry-farming products from third countries
 Type: Regulation
 Subject Matter: animal product;  prices;  EU finance
 Date Published: nan

 125Official Journal of the European Communities 28.6.67 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES 2577/67 REGULATION No 163/67/EEC OF THE COMMISSION of 26 June 1967 on fixing the additional amount for imports of poultry-farming products from third countries Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Poultrymeat and Eggs ; HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 122/67/EEC1 of 13 June 1967 on the common organisation of the market in eggs, and in particular Article 8 (4 ) and Article 15 thereof ; Having regard to Council Regulation No 123/67/EEC2 of 13 June 1967 on the common organisation of the market in poultrymeat, and in particular Article 8 (4) and Article 15 thereof; 1 . For the purposes of Article 8 of Regulations Nos 122/67/EEC and 123/67/EEC, the 'free-at-fron ­ tier offer price' (hereinafter called the 'offer price') shall be the price ruling for products of fair average quality. 2. The offer price shall be determined taking particular account of :Whereas in accordance with Article 8 of RegulationsNos 122/67/EEC and 123/67/EEC the levy must be increased by an amount equal to the difference between the sluice-gate price and the free-at-frontier offer price where the free-at-frontier offer price for a product falls below the sluice-gate price ; Whereas, so that the additional, amount may be uniform for the different qualities of each product, the free-at-frontier offer price should be determined with reference to a specific quality ; Whereas, in order to determine the offer price as accurately as possible, account should be taken both of the particulars in customs documents and of other information, in particular that relating to the prices ruling on the markets of Member States and third countries for the products in question ; ( a) the prices shown in the customs documents accompanying the imported products ; (b ) other information on export prices ruling in third countries ; ( c ) the market prices ruling in Member States for products imported from third countries ; (d) the prices ruling on representative markets in third countries . Prices relating to offers which are not representative shall be excluded. Article 2Whereas in a single market the conditions laid down in Article 8 (2 ) of Regulations Nos 122/67/EEC and 123 /67/EEC should be assessed within the framework of a Community procedure ; An additional amount shall be fixed when it is found that the offer price has fallen below the sluice-gate price. It shall be altered when it is found that the offer price has altered . It shall cease to apply when it is found that the offer price has reached or exceeds the sluice-gate price . 1 OJ No 117, 19.6.1967, p . 2293/67. 2 OJ No 117, 19.6.1967, p . 2301/67. 126 Official Journal of the European Communities Article 3 Article 5 The additional amount shall be the same per unit of quantity for all imports of a given product originating in particular third countries or imported from third countries, as the case may be, in respect of which the same offer price has been determined . The Commission shall regularly review the findings on the basis . of which the additional amount is calculated. Member States shall regularly communicate to the Commission the information relating to imports and the information it requires to assess price trends on Community and third-country markets . Article 4 Article 6 Third countries to which the provisions of Article 8 (2 ) of Regulations Nos 122/67/EEC or 123/67/EEC apply shall be determined in accordance with the procedure laid down in Article 17 of those Regulations . This Regulation shall enter into force on 1 July 1967 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 1967. For the Commission The President Walter HALLSTEIN